Case 19-03003-thf     Doc 53    Filed 02/27/20     Entered 02/27/20 15:49:58       Page 1 of 13



                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

IN RE:                              )
                                    )
LINDA J. LANE                       )                      Case No. 17-32237-thf
                                    )
                                    )                      Chapter 13
                   Debtor           )
                                    )
____________________________________)
                                    )
LINDA J. LANE                       )                      Adv. No. 19-03003-thf
                                    )
                   Plaintiff        )
                                    )
V.                                  )
                                    )
SARAH DEAN,                         )
                                    )
KEVIN DEAN,                         )
                                    )
             and                    )
                                    )
WILLIAM W. LAWRENCE                 )
In His Capacity as                  )
Standing Chapter 13 Trustee         )
                                    )
                   Defendants       )
____________________________________)

                                          * * * * *

                                MEMORANDUM OPINION

       This matter comes before the Court on the Debtor-Plaintiff Linda Lane’s Motion for Partial

Summary Judgment against Creditor-Defendants Sarah and Kevin Dean (“the Deans”). Ms. Lane

moves the Court for entry of partial summary judgment solely as to Count II of her adversary

complaint, which seeks to equitably subordinate the Deans’ claim to all other claims against the




                                               1
Case 19-03003-thf         Doc 53      Filed 02/27/20        Entered 02/27/20 15:49:58             Page 2 of 13



bankruptcy estate and transfer the Deans’ lien to the bankruptcy estate on grounds that the Deans

continue to refuse to accept payments.

        The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§ 1334

and 157(a). Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This case is a core

proceeding pursuant to 28 U.S.C. §§ 157(b)(1) and 157(b)(2). This Court has jurisdiction pursuant

to 11 U.S.C. § 510(c) to issue a final judgment under principles of equitable subordination

resolving the claim. For reasons set forth below, the Court will grant the Debtor’s Motion for

Partial Summary Judgment, and equitably subordinate the Deans’ claim to all other allowed claims

against the bankruptcy estate.

                        FACTUAL AND PROCEDURAL BACKGROUND

        This case’s lengthy, litigious history is well-documented at this point. The Court will

therefore attempt to succinctly summarize the key events that led to this latest adversary

proceeding. On July 14, 2017, debtor Linda Lane filed a Chapter 13 petition for relief, listing one

secured claim: a debt owed to Sarah and Kevin Dean in the amount of $128,895.57, fully secured

by a judgment lien 1 on Ms. Lane’s residence. Ms. Lane filed her Chapter 13 Plan the same day,

which provided that she would pay the Trustee $137,400.00 via sixty monthly installments of

$2,290.00, and the Trustee would, after deducting his statutory fees, distribute the remainder of

the funds to the Deans, whose judgment lien would be avoided and would be guaranteed to receive

not less than 98% of their claim in full.

        On August 28, 2017, the Deans, who were then represented by counsel, filed an objection

to confirmation of the Chapter 13 Plan, arguing that their judgment lien could not be avoided and

that their claim was entitled to payment at Kentucky’s 12% statutory interest rate in effect when


1
  This money judgment was issued following state-court litigation and a binding arbitration award against Ms. Lane
in favor of the Deans after mold was discovered in the house Ms. Lane sold to the Deans.

                                                        2
Case 19-03003-thf          Doc 53       Filed 02/27/20         Entered 02/27/20 15:49:58               Page 3 of 13



the judgment was entered. On September 27, 2017, the Court held a hearing on the Plan, where

the parties ultimately agreed that the Deans’ judgment lien could not be avoided and that the Plan

must pay the Dean’s claim in full at the interest rate according to Till v. SCS Credit Corp., 541

U.S. 465 (2004). After taking the matter under advisement, the Court granted the Deans’ counsel’s

motion to withdraw from the case, and on October 11, 2017, entered an order finding that 4.25%

was the appropriate Till interest rate. On October 16, 2017, having resolved the sole objection to

confirmation, the Court entered the Confirmation Order, which the Deans did not appeal. The

Confirmation Order was later amended to increase Debtor’s monthly payments to $2,540.00 to

ensure the Deans’ claim would be 100% paid in full at 4.25% interest. Aside from the Deans’

claim, the only other claim filed against Ms. Lane was a credit card debt of $348.71 owed to

Citicard.

         In the months to follow, however, the Deans, now proceeding pro se, would file a series of

unsuccessful objections and appeals bordering on harassment of the Debtor and the judicial

system’s resources. As a result, this Chapter 13 mutated into an anomaly of a case which has thus

far required a dozen hearings before this Court and has resulted in four appeals (nos. 18-8005, 18-

8038, 18-8040, 18-8042) before the Bankruptcy Appellate Panel of the Sixth Circuit. Rather than

recount the extensive procedural history here 2, this Court will instead quote a particularly

demonstrative passage from the BAP’s most recent opinion “finding that the Bankruptcy Court

did not err by imposing sanctions against the Deans for filing a frivolous adversary proceeding:”

         . . . It is obvious the Deans do not understand the system. They do not understand
         the effect of a confirmation order. They do not understand the purpose or
         legitimacy of plan modification. As creditors whose claims will be paid in full
         through the chapter 13 case, yet who have obstreperously objected throughout the

2
  The Court takes judicial notice of the detailed procedural history and record citations Debtor provides in her
adversary complaint. See [R. 1] at 5-23. Fed. R. Evid. 201(b)(2); Fed. R. Bankr. P. 9017 (making the Federal Rules
of Evidence applicable in bankruptcy cases); see also MacMillan Bloedel, Ltd. v. Flintkote Co., 760 F.2d 580, 587
(5th Cir. 1985) (“A court may take judicial notice of related proceedings and records in cases before the same court.”).

                                                           3
Case 19-03003-thf         Doc 53       Filed 02/27/20        Entered 02/27/20 15:49:58             Page 4 of 13



        case, they evidently do not understand the purpose of chapter 13, which appears in
        this case to be working as Congress intended (except for the multiplication of
        litigation at the behest of the Deans). And perhaps most importantly, they do not
        understand that the Debtor’s lawful exercise of the privileges accorded by a
        bankruptcy filing does not amount to fraud. Due to these misunderstandings, the
        Deans have ignored the Bankruptcy Court’s admonitions to stop filing pleadings
        that unnecessarily increase litigation expenses and harass the Debtor. By ignoring
        these warnings, the Deans are only increasing expenses and delaying payment of
        their own claim. And now, due to their own actions, they are decreasing their 100%
        dividend by the amount of sanctions the Bankruptcy Court ordered them to pay. In
        other words, they are only hurting themselves. It is their choice to continue down
        this same road by continuing to file objections, refusing to cash their dividend
        checks, and increasing the Debtor’s litigation expenses, but in the end, the Deans
        may see the favorable terms of the Debtor’s chapter 13 plan reduced either by a
        decrease in the Debtor’s resources or by an increase in their own liability to the
        Debtor or her bankruptcy estate.

[R. 188 at 17–18]. To date, the Court has twice imposed monetary sanctions upon the Deans

pursuant to Rule 9011 of the Federal Rules of Bankruptcy Procedure, see [R. 97] (requiring a

$5,000 penalty paid to the Court) and [R. 110] (awarding Debtor’s attorneys’ fees and costs on the

Motion for Sanctions), and has issued two money judgments against the Deans in favor of Ms.

Lane, see [Rs. 125 and 134] (respectively awarding Debtor $6,033.50 and $2,641.00) 3. Ms. Lane

has also sought and obtained an order holding the Deans in contempt of Court for filing an offer

to settle into the record in violation of Fed. R. Evid. 408, one of many instances of misconduct on

their part. [R. 97]. Yet the Deans have not paid the sanctions as ordered and continue to take

actions verging on abusive litigation tactics. 4

        Notably, since this Chapter 13 case was initiated, Ms. Lane has routinely made monthly

plan payments to the Trustee as required. The Deans, meanwhile, have refused to accept any of

the Trustee’s payments to them. The Deans’ ongoing refusal to receive the funds eventually forced

the Chapter 13 Trustee to seek guidance from the Court, and the Court held a hearing on the matter,


3
 All record citations, unless expressly stated otherwise, are citations to the main Chapter 13 case (no. 17-32237).
4
 Most recently, on February 18, 2020, the Deans filed a Motion to Compel the Trustee to Produce Documents and
Responses to Questions regarding his Distribution Report. That matter is scheduled for a hearing on March 16, 2020.

                                                        4
Case 19-03003-thf      Doc 53     Filed 02/27/20     Entered 02/27/20 15:49:58         Page 5 of 13



asking why the Deans were refusing to accept payments. Mrs. Dean explained: “[W]e’re not going

to accept the money on this account or under this plan that we did not agree to until this goes

forward into the appeals court and they decide, we’re not going to cash any of the checks.” [R. 87

at 16]. Following the hearing, and after giving the Deans ample additional opportunity to

reconsider their refusal to accept payments, the Court issued an Order on September 11, 2018

requiring the Trustee to “hold all disbursements to be made to Kevin and Sarah Dean in an escrow

account pending further Order of Court or upon motion made by the creditors herein, Kevin and

Sarah Dean, for disbursement.” [R. 114]. The Chapter 13 Trustee has since confirmed that all

checks issued to the Deans have since been stopped due to their not being negotiated, and as of

January 30, 2020, the Chapter 13 Trustee is holding a total of $62,043.75 in the escrow account.

       On February 1, 2019, Debtor filed the underlying adversary complaint against the Deans.

Count II of the complaint seeks equitable subordination of the Deans’ claim pursuant to

11 U.S.C. § 510(c) of the Bankruptcy Code. The Debtor’s equitable subordination count alleges

that the Deans “intentionally, knowingly, or recklessly engaged in wrongful conduct directed

towards Ms. Lane by repeatedly advancing vexatious and meritless arguments in the Bankruptcy

Litigation intended only to harass Ms. Lane,” and that the Deans will be unjustly enriched if their

claim is not subordinated and their lien transferred to Ms. Lane’s bankruptcy estate. While Debtor

only seeks partial summary judgment on the equitable subordination count, she does not waive her

remaining claims. In response in opposition to partial summary judgment, the Deans raise various

arguments that the Court “condoned the Debtor’s bankruptcy fraud,” that Debtor presented “zero

material evidence of inequitable conduct by the Deans,” and that genuine issue of fact still exist to

preclude an award of partial summary judgment.




                                                 5
Case 19-03003-thf      Doc 53     Filed 02/27/20      Entered 02/27/20 15:49:58         Page 6 of 13



                            SUMMARY JUDGMENT STANDARD

       Federal Rule of Civil Procedure 56(c), made applicable to bankruptcy proceedings by

Bankruptcy Rule 7056, provides that a court shall render summary judgment if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the moving party is entitled to

a judgment as a matter of law. To prevail on a motion for summary judgment, the moving party

must “demonstrate to the court that there is no genuine issue as to any material fact and that it is

entitled to judgment as a matter of law.” Jones v. Union County, 296 F.3d 417, 423 (6th Cir.

2002); see generally Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the moving party

meets that burden, the non-moving party “must identify specific facts supported by affidavits, or

by depositions, answers to interrogatories, and admissions on file that show there is a genuine issue

for trial.” Hall v. Tollett, 128 F.3d 418, 422 (6th Cir. 1997). Although the court must draw all

inferences in favor of the non-moving party, it must present significant and probative evidence in

support of its complaint; the mere “existence of a scintilla of evidence” will be insufficient. Id.

       In deciding a summary judgment motion under Rule 56, this Court must determine

whether, when viewed in the light most favorable to the Deans (the party opposing the motion),

see Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986), the record in the

Chapter 13 Case and the related proceedings forecloses any genuine issue concerning any fact

material to the equitable subordination claim such that Debtor is entitled to judgment thereon. See

Fed. R. Civ. P. 56(c). “Where the record taken as a whole could not lead a rational trier of fact to

find for the nonmoving party, there is no genuine issue for trial.” Matsushita, 475 U.S. at 587

(quotation omitted). Summary judgment is not appropriate if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party; if the evidence is merely colorable, or is not



                                                  6
Case 19-03003-thf        Doc 53   Filed 02/27/20     Entered 02/27/20 15:49:58         Page 7 of 13



significantly probative, summary judgment may be granted. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 250 (1986)).

                         EQUITABLE SUBORDINATION STANDARD

       The Bankruptcy Code provides that the court may—

       (1) under principles of equitable subordination, subordinate for purposes of
       distribution all or part of an allowed claim to all or part of another allowed claim
       or all or part of an allowed interest to all or part of another allowed interest; or

       (2) order that any lien securing such a subordinated claim be transferred to the estate

11 U.S.C. § 510(c). Equitable subordination is intended to be remedial, not punitive, and tailored

“to undo or to offset any inequality in the claim position of a creditor that will produce injustice

or unfairness to other creditors in terms of the bankruptcy results.” Citicorp Venture Capital, Ltd.

v. Comm. Creds. Holding Unsec. Claims (In re Papercraft Corp.), 323 F.3d 228, 233–34 (3d Cir.

2003). The Court must therefore remain mindful of “the proportionality of the remedy to the injury

that has been suffered by those who will benefit from the subordination.” Schubert v. Lucent

Techs. Inc. (In re Winstar Comm’ns, Inc.), 554 F.3d 382, 413–14 (3d Cir. 2009) (quoting Citicorp,

160 F.3d at 991).

       The equitable subordination doctrine traditionally involves a three-part test, “three

conditions [which] must be satisfied before exercise of the power of equitable subordination is

appropriate.” See Benjamin v. Diamond (In re Mobile Steel Co.), 563 F.2d 692, 699 (5th Cir.

1977). According to the Mobile Steel test, as a prerequisite to a bankruptcy court’s exercise of its

equitable powers, it must find:

       (i) The claimant must have engaged in some type of inequitable conduct.

       (ii) The misconduct must have resulted in injury to the creditors of the bankrupt or
       conferred an unfair advantage on the claimant.




                                                 7
Case 19-03003-thf      Doc 53     Filed 02/27/20     Entered 02/27/20 15:49:58         Page 8 of 13



       (iii) Equitable subordination of the claim must not be inconsistent with the
       provisions of the Bankruptcy Act.

Id. at 700 (citations omitted). The United States Supreme Court has cited with approval the

standards for equitable subordination articulated by the Fifth Circuit in Mobile Steel. U.S. v.

Noland, 517 U.S. 535, 538–39 (1996). The Sixth Circuit has also adopted Mobile Steel’s three-

part test. See First Nat’l Bank v. Rafoth (In re Baker & Getty Fin. Servs.), 974 F.2d 712, 717–18

(6th Cir. 1992). If the conditions of the Mobile Steel test are met, bankruptcy courts may

subordinate bad actors’ claims “only to the extent necessary to offset the harm which the bankrupt

and its creditors suffered on account of the inequitable conduct” in order to ensure that “equitable

relief is remedial rather than penal.” Mobile Steel, 563 F.2d at 701.

                                          DISCUSSION

       In what is essentially a single-creditor case, the creditor continues to refuse to accept

payments which are readily available to them, which the Debtor has dutifully made from day one.

Not only this, but the creditor continues to pursue vexatious litigation tactics, filing endless

meritless objections and appeals, all while refusing payment.           This Court finds equitable

subordination to be the appropriate solution for this unorthodox situation. The Court has authority

under Section 510(c) of the Bankruptcy Code to “subordinate for purposes of distribution all or

part of an allowed claim to all or part of another allowed claim” and to transfer any such

subordinated lien to the bankruptcy estate.

       The Court is satisfied that all three Mobile Steel elements are satisfied here. First, there is

no question that the Deans’ conduct throughout the entirety of this bankruptcy has amounted to

unreasonable, inequitable conduct.      Rather than regurgitate the various instances of such

misconduct, the Court will instead reference the detailed chronology provided by the Debtor. See

Motion for Partial Summary Judgment in Adv. No. 19-3003, [R. 38 at 25–27]. This illustrative

                                                 8
Case 19-03003-thf      Doc 53     Filed 02/27/20      Entered 02/27/20 15:49:58         Page 9 of 13



birds-eye overview of the case’s painfully-litigious history illustrates that the Deans were first

sanctioned in March of 2018 for filing a settlement offer into the record in violation of the rules of

evidence, then sanctioned again in April of 2018 after filing a complaint seeking revocation of the

confirmation order, and then held in contempt and sanctioned a third time in May of 2019 for

refusing to sit for a previously-scheduled deposition. In its opinion affirming the sanctions awards

in appeals 18-8038 and 18-8040 (which were consolidated), the BAP observed that “it is telling

that the sanctions have apparently not deterred the Deans from continuing to file frivolous

documents, adversary proceedings, and appeals, suggesting, perhaps, that the award was too low.”

[R. 188 at 16].

       Additionally, the Deans have a history of personally attacking the Debtor, her attorneys,

and the integrity of the Chapter 13 Trustee and the Court. The Deans have previously stated,

among other things, that the “acts undertaken by Debtor and her Attorneys…were intended to

cause harm to the Deans,” that “every party involved has had full knowledge that the Deans’ claims

have always been supported by the undeniable materially false facts in the Debtor’s Schedules and

throughout this Bankruptcy Court record,” that the “Debtor’s Schedules are undeniable proof that

she in fact committed bankruptcy fraud,” that she “was aided by [her attorney] Neil Bordy in doing

so, and the Trustee remained silent to the fact,” and that “[t]his Court’s failure to take any

affirmative action to stop the Debtor and her Attorneys unlawful and fraudulent actions is the direct

result of the contamination of the Bullitt County Circuit Court judiciary when they so boldly

attempted to defraud the Honorable Judge Rodney Burress.” See Answer in Adv. No. 19-3003,

[R. 16 at 5–6]. These are but a handful of instances of the type of baseless attacks asserted by the

Deans against the parties and courts. Despite their contention that there is “zero material evidence

of inequitable conduct by the Deans,” the record is in fact replete with examples of such inequitable



                                                  9
Case 19-03003-thf       Doc 53     Filed 02/27/20 Entered 02/27/20 15:49:58            Page 10 of
                                               13


conduct by the Deans. The first Mobile Steel equitable subordination element– that “claimant must

have engaged in some type of inequitable conduct” – is met.

       Second, the Court is satisfied that the Deans’ ongoing misconduct has resulted in injury to

“creditors of the bankrupt” and has conferred an unfair advantage on the claimant. Mobile Steel,

563 F.2d at 699. Ms. Lane’s confirmed plan was only funded to pay her lawyers the standard

$3,750.00 “no-look fee,” yet due to the nature of this case, namely the unforeseen complications

resulting from the Deans’ repeated appeals and objections, Ms. Lane’s attorneys have expended a

considerable amount more than their initial fee contemplates. As a result, Ms. Lane’s lawyers

have applied for, and have received, three separate interim fee awards for $30,630.00, $32,398.50,

and $26,747.00. See [Rs. 152, 187, 195]. But as of December 2019, Debtor’s attorneys have

received only $9,533.50. [R. 203 at 2]. The funds to which they are entitled are still sitting with

the Trustee, being effectively held hostage by the Deans’ refusal to accept the funds, given that

they are first in line in terms of priority. The Court concurs that these additional expenditures

would not have occurred but for the Deans’ repeated refusal to simply abide by the confirmation

order, and that each additional refusal of funds causes greater hardship on Ms. Lane, her attorneys,

and ability of the estate to function effectively.     Where the second Mobile Steel element

contemplates subordination “to offset the harm which the bankrupt and its creditors suffered on

account of the inequitable conduct,” and such harm is apparent here, the second element is met.

       Third and finally, equitable subordination of the Deans’ claim is not inconsistent with

11 U.S.C. § 510(c). As noted above, equitable subordination is explicitly authorized by § 510(c)

of the Bankruptcy Code, and its application does not otherwise conflict with another provision of

the Code. As Debtor notes, Section 502 of the Code, which pertains to the allowance of claims,

specifically contemplates this type of result: “A claim that has been allowed or disallowed may be



                                                10
Case 19-03003-thf       Doc 53      Filed 02/27/20 Entered 02/27/20 15:49:58                   Page 11 of
                                                13


reconsidered for cause. A reconsidered claim may be allowed or disallowed according to the

equities of the case.” 11 U.S.C. § 502(j). The Court finds this equitable result to be in line with

other courts that have equitably subordinated claims based on the creditor’s misconduct. In

Principal Mutual Life Insurance Co. v. Langhorne, the creditor’s administrative claim for post-

petition funding of estate property tax and other expenses was equitably subordinated to the

trustee’s and his counsel’s administrative claims for fees and costs, due to the creditor’s “protracted

and abusive litigation” which harmed the estate by causing it to incur an additional $400,000 in

fees. Principal Mut. Life Ins. Co. v. Langhorne (In re 848 Brickell Ltd.), 243 B.R. 142 (S.D. Fla.

1998); see also Citicorp Venture Capital, Ltd. v. Comm. Creds. Holding Unsec. Claims (In re

Papercraft Corp.), 323 F.3d 228, 231–32 (3d Cir. 2003) (where a creditor’s improper litigation

tactics delayed confirmation of the plan and required debtor to incur nearly three million dollars

in professional fees, the bankruptcy court subordinated the creditor’s claim to the debtor’s

professional fees and those of other claimholders). Where the third and final Mobile Steel element

is met, subordination is warranted.

                                          CONCLUSION

       In light of the well-documented history of the abusive litigation tactics by the Deans,

equitable subordination of their claim is appropriate at this juncture. Ms. Lane’s obligations to

pay the Trustee $2,540.00 each month will remain the same, but the Deans’ allowed claim for

$130,608.57 will be subordinated to all other claims which have been and may in the future be

allowed against the bankruptcy estate, including attorneys’ fees. The Deans’ claim will be

transferred to the Trustee. By separate Order, the Court will schedule a pretrial conference to

address the remaining issues and unresolved counts in this case.                A judgment will be

contemporaneously filed with this memorandum opinion.



                                                  11


                                                                    Dated: February 27, 2020
Case 19-03003-thf      Doc 53     Filed 02/27/20 Entered 02/27/20 15:49:58          Page 12 of
                                              13


                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

IN RE:                              )
                                    )
LINDA J. LANE                       )                       Case No. 17-32237-thf
                                    )
                                    )                       Chapter 13
                   Debtor           )
                                    )
____________________________________)
                                    )
LINDA J. LANE                       )                       Adv. No. 19-03003-thf
                                    )
                   Plaintiff        )
                                    )
V.                                  )
                                    )
SARAH DEAN,                         )
                                    )
KEVIN DEAN,                         )
                                    )
             and                    )
                                    )
WILLIAM W. LAWRENCE                 )
In His Capacity as                  )
Standing Chapter 13 Trustee         )
                                    )
                   Defendants       )
____________________________________)

                                           * * * * *

                                          JUDGMENT

       Pursuant to the Court’s Memorandum entered this date and incorporated herein by

reference, and the Court being otherwise sufficiently advised,

       IT IS ORDERED that partial summary judgment is rendered in favor of the Plaintiff,

Linda Lane, as to Count II of her adversary complaint, and as a result:




                                                12
Case 19-03003-thf       Doc 53     Filed 02/27/20 Entered 02/27/20 15:49:58             Page 13 of
                                               13


       1)      the Deans’ allowed claim of $130,607.57 is equitably subordinated to all other

claims which have been and may in the future be allowed against Ms. Lane’s bankruptcy estate,

including attorneys’ fees; and

       2)      the Standing Trustee is ordered forthwith to pay to Ms. Lane’s counsel all funds

available for distribution until such time as all allowed administrative claims of counsel, including

those which may be allowed by subsequent order, have been paid in full.

       IT IS FURTHER ORDERED that this matter shall come before the Court for a hearing

on March 16, 2020, to address the remaining counts and any other issues still pending.




                                                           Dated: February 27, 2020




                                                 13
